DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.
Response to Arguments
3.	Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
Applicant argued in Remark that “Ha does not expressly or inherently describe at 
least, for example, the features of “a controller configured to control the switch to change the effective electrode area of the at least one of the first electrode or the second electrode, wherein the control of the switch is based on at least one of the transmission operation by the communication circuit, a type of the transmission data, or the plurality of communication stages.” As recited in amended independent claim 1.
Examiner respectfully disagrees with Applicant’s argument because Ha et al. 
indeed discloses the arguable features.  The controller is configured to control the switch matrix and the segmented electrodes to change the effective electrode area of at least one of the electrode based on received treatment parameters, such as arbitrary waveform, rectangular waveform from the external source. The switch matrix operates to selectively activate or deactivate the electrodes so to change the electrode area.
	


.

    PNG
    media_image1.png
    457
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    591
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. (US 2018/0169422 A1).
Regarding claims 1, 9 and 12, Ha et al. discloses a communication device, comprising:
	an antenna including a first electrode and a second electrode (first Electrode 152 and second Electrode 154), wherein at least one of the first electrode or the second electrode includes a plurality of segmented electrodes (each of the electrode includes 4 segmented electrodes, see Electrode array 150);
	a communication circuit (Communication Unit 160) coupled to the antenna (Antenna 130), wherein the communication circuit is configured to execute, through the antenna, a transmission operation and a reception operation of transmission data between a device and the communication circuit ([0032]: “the communication unit 160 may be configured to receive, from an external source, one or more configurations for the neutral stimulator 100.  For example, the communication unit 160 may receive treatment parameters including, for example, stimulation waveform (e.g., arbitrary waveform, rectangular waveform) and stimulation location (e.g., selection of electrodes to be activated for simulation.), and 
	the execution of the transmission operation and the reception operation is based on a communication protocol that includes a plurality of communication stages ([0033]: “The control unit 110 may control the overall operation of the neural stimulator 100 based on preconfigured instruction and/or configurations received by the communication unit 160 (e.g., from an external source).  For example, the control unit 110 may control when the adiabatic stimulator 120 transitions between different operation phases (e.g., energy provision, energy replenishment, and termination) by at least controlling how the current controller 124 routes current flow.  The control unit 110 may further control the electrodes that are activated for the administration of neural stimulation including by controlling the current routing performed by the switch matrix 140.”), (“a voltage supply generator configured to generate a voltage supply by at least ramping up a voltage of the radio frequency energy in successive increments, wherein the voltage supply drives a current to the plurality of electrodes during the neural stimulation.”);
	a switch (Switch Matrix 140) configured to couple at least one of the plurality of segmented electrodes (Electrode Array 150 comprises 16 segmented electrodes) to the communication circuit (Communication unit 160), to change an effective electrode area of the at least one of the first electrode or the second electrode ([0007]: “The control unit may be further configured to at least select a first subset of electrodes and a second subset of electrodes from the plurality of electrodes, and designate the first subset of electrodes to serve as cathodic electrodes and the second subset of electrodes to serve as anodic electrodes.  The apparatus may further include a switch matrix configured direct, based at least in part on the selection and designation by the control unit, the current to flow from the cathodic electrodes to the anodic electrodes.  A third subset of electrodes may not selected and wherein the third subset of electrodes may remain inactive during neural stimulation.  The selection may be based at least in part on a location of the neural stimulation.”); and
	a controller configured to control the switch to change the effective electrode area of the at least one of the first electrode or the second electrode, where the control of the switch is based on at least one of the transmission operation by the communication circuit, a type of the transmission data, or the plurality of communication stages ([0008]: “the apparatus may further include a communication unit configured to receive, from the external source, one or more instructions for configuring a stimulation waveform and/or a stimulation location.”, [0032]: “the communication unit 160 may be configured to receive, from an external source, one or more configurations for the neutral stimulator 100.  For example, the communication unit 160 may receive treatment parameters including, for example, stimulation waveform (e.g., arbitrary waveform, rectangular waveform) and stimulation location (e.g., selection of electrodes to be activated for stimulation.”).
	In other words, Ha et al. discloses a communication device of figure 1, comprising an antenna 130, Electrode Array 150 include at least a first electrode 152 and a second electrode 154, wherein each of the electrode includes four segmented electrodes.  The communication device further comprises a communication circuit 160 configured to couple a controller circuit 110, switch matrix 140, a voltage and current controller 120, the antenna and the electrode array.  In operation, the communication circuit may be configured to receive treatment parameters from an external source. The controller is configured to control the switch matrix and the segmented electrodes to change the effective electrode area of at least one of the electrode based on received treatment parameters, such as arbitrary waveform, rectangular waveform from the external source. The switch matrix operates to selectively activate or deactivate the electrodes so to change the electrode area.  The voltage and current controller configured to ramping up voltage of radio frequency energy in successive increments based on the received data and instruction from the external source.   The communication device may include at least .  

    PNG
    media_image3.png
    466
    733
    media_image3.png
    Greyscale

	Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2018/0169422 A1) in view of Cappa et al. (US 7,136,703 B1).
	Regarding claims 1 and 9, 10, 11 and 12, Ha et al. discloses a communication device comprises all the features as recited in claim 1.  Ha et al. fails to disclose a communication system, comprising: a first communication device; and a second communication device configured to perform transmission of transmission data between the first communication device and the second communication device.

	It would have been obvious to those having ordinary skill in the art to combine Ha et al. with Cappa et al. implement a programmer for implantable stimulation device and external device in wireless communication with each other.
Allowable Subject Matter
9.	Claim 13 is allowed over prior art made of record.
10.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record fails to disclose in combination the communication circuit is configured to time-divisionally execute, through the antenna, a transmission operation and reception operation of transmission data between a device and the communication circuit, and the time-divisional execution of the transmission operation and the reception operation is based on a communication protocol that includes a plurality of communication stages.

(Antenna 144) including a first electrode and a second electrode (the ECG comprises 5 electrodes 110a,..110e), wherein at least one of the first electrode or the second electrode includes a plurality of segmented electrodes;
	a communication circuit (RF RCVR, RFXMTR in figure 1 or Transceiver 112 in figure 2) coupled to the antenna, wherein the communication circuit is configured to execute, through the antenna, a transmission operation and a reception operation of transmission data between a device and the communication circuit (see figure 1), and 
	the execution of the transmission operation and the reception operation is based on a communication protocol that includes a plurality of communication stages (“A programmer is a device that enables a clinician to telemetrically communicate with an implantable cardiac device such as pacemaker or defibrillator.  Implantable devices often monitor and record a variety of internal physiological parameters of the patient and are often provided with a telemetry system to telemetrically transmit those measured and recorded parameters outside the patient’s body.” Col. 1, lines 34-50.

    PNG
    media_image4.png
    651
    1077
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    466
    784
    media_image5.png
    Greyscale

	Ha et al. discloses a communication device of figure 1, comprising an antenna 130, Electrode Array 150 include at least a first electrode 152 and a second electrode 154, wherein each of the electrode includes four segmented electrodes.  The communication device further comprises a communication circuit 160 configured to couple a controller circuit 110, switch matrix 140, a voltage and current controller 120, the antenna and the electrode array.  In operation, the communication circuit may be configured to receive treatment parameters from an external source. The controller is configured to control the switch matrix and the segmented electrodes to change the effective electrode area of at least one of the electrode based on received treatment parameters, such as arbitrary waveform, rectangular waveform from the external source. The switch matrix operates to selectively activate or deactivate the electrodes so to change the electrode area.  The voltage and current controller configured to ramping up voltage of radio frequency energy in successive increments based on the received data and instruction from the external source.   The communication device may include at least one programmable processor, which can be special or general purpose, coupled to receive data and instruction from, and to transmit data and instruction to, a storage system, at least one input device and at least one output device.  The programmable system or computing system may include clients and servers.” See para. [0054])

	a controller configured to control the switch to change the effective electrode area of the at least one of the first electrode or the second electrode, where the control of the switch is based on at least one of the transmission operation by the communication circuit, a type of the transmission data, or the plurality of communication stages.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412